            Case 2:20-mj-00056-VCF Document 25 Filed 05/05/21 Page 3 of 4



                                                                                           5/6/2021



 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:20-mj-00056-VCF
 4
                    Plaintiff,                              FINDINGS OF FACT AND ORDER
 5
             v.
 6
     AARON WADE FERGUSON,
 7
                    Defendant.
 8
 9
                                            FINDINGS OF FACT
10
11           Based on the pending Stipulation between the defense and the government, and good
12   cause appearing therefore, the Court hereby finds that:
13           1.     Mr. Ferguson is scheduled for a change of plea on June 4, 2021.
14           2.     The defendant is in custody and agrees with the need for the continuance.
15           3.     The parties agree to the continuance.
16           4.     Additionally, denial of this request for continuance could result in a miscarriage
17   of justice.
18           5.     The additional time requested herein is not sought for purposes of delay, but to
19   allow undersigned counsel and the defendant time to enter his plea with the District Court.
20           6.     The additional time requested by this stipulation, is allowed, with the
21   defendant’s consent under the Federal Rules of Procedure 5.1 (d).
22   ///
23   ///
24   ///
25
26
                                                      3
            Case 2:20-mj-00056-VCF Document 25 Filed 05/05/21 Page 4 of 4




 1                                                  ORDER
 2           IT IS THERFORE ORDERED that the Preliminary Hearing currently scheduled on
 3   Tuesday, May 10, 2021 at the hour of 4:00 p.m., be vacated and continued to
 4   _______________________          at the hour
     June 14, 2021 at 4:00 pm in LV Courtroom     of ________.
                                              3D before Magistrate Judge Cam Ferenbach.

 5           DATED this ______
                         6th   day of May 2021.
 6
 7
                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                          4
